Citation Nr: 1600619	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-48 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for the service-connected left hallux valgus.

3.  Entitlement to an initial compensable evaluation for the service-connected onychomycosis.

4.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

5.  Entitlement to service connection for left carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from September 1980 to September 2000, when he retired.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) in February 2010.  In pertinent part, the appellant's claim of entitlement to a compensable evaluation for allergic rhinitis was denied in that rating decision.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the proceeding is associated with the claims file.  

The Board subsequently remanded that issue for additional development in January 2015.  While the case was in appellate status, the Veteran's disability evaluation for his allergic rhinitis was increased from zero percent to 10 percent, effective from December 31, 2009.  Therefore, the issue on appeal is as listed on the title page.  The case has now been returned to the Board for appellate review.

In a rating decision issued in December 2012, the RO, in part, granted service connection for onychomycosis and a hallux valgus of the left foot; the RO also denied service connection for carpal tunnel syndrome (CTS) in the right and left upper extremities.  In May 2013, the Veteran's notice of disagreement (NOD) in relation to the noncompensable initial ratings for the onychomycosis and left hallux valgus was received.  The Veteran also appealed the denial of his two CTS service connection claims.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in May 2013.  Therefore those four claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issues of entitlement to compensable initial evaluations for the onychomycosis and left hallux valgus and the issues of entitlement to service connection for right and left CTS are addressed in the REMAND portion of the decision below and those four issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In July 2015, the Veteran withdrew his appeal as to the issue of a disability evaluation in excess of 10 percent for the service-connected allergic rhinitis. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In July 2015, the appellant submitted a written statement in which his appeal was withdrawn; his representative also issued a written statement referencing that withdrawal in November 2015.  Therefore, the Veteran's appeal for the issue of entitlement to an increased disability evaluation in excess of 10 percent for the service-connected allergic rhinitis was withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeal as to the issue of entitlement to an increased disability evaluation in excess of 10 percent for the service-connected allergic rhinitis, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to the allergic rhinitis claim.  Therefore, that increased rating issue is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to an increased disability evaluation in excess of 10 percent for the service-connected allergic rhinitis is dismissed.


REMAND

The Veteran submitted a timely NOD, in May 2013, in disagreement with the denial of his claims for service connection for right and left CTS, as well as for the assignment of initial noncompensable evaluations for the service-connected onychomycosis and left hallux valgus.  Because the AOJ did not subsequently issue an SOC addressing any one of those four issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action: 

1.  Examine the Veteran's claims for increased initial ratings (onychomycosis and left hallux valgus) and his claims for service connection (right and left CTS).  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless any matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

2.  If, and only if, the Veteran files a timely substantive appeal, should any issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


